DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement of Inventions I and II, as set forth in the Office action mailed on 07 June 2022, has been reconsidered. The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato (US 2019/0360415) in view of Applegate et al. (US 2008/0295493).
In Reference to Claim 1
(See Romanato, Figure 1)
Romanato discloses:
	A method, comprising: 
operating a diesel engine (10) of a heavy-duty truck (8) such that the diesel engine (10) generates an exhaust gas flow (See Romanato, Paragraphs [0041] & [0052]); and 
while operating the diesel engine (10), operating an exhaust after-treatment system (18) of the heavy-duty truck (8) to maintain a temperature of the exhaust gas flow at the exhaust after-treatment system (18) at a constant target temperature (See Romanato, Paragraphs [0090] & [0092] w/respect to temperature maintenance and the SCR); 
wherein operating the exhaust after-treatment system (18) to maintain the temperature at the constant target temperature includes calculating a rate at which heat energy is provided from the diesel engine (10) to the exhaust gas flow, calculating a target rate of heat energy for the exhaust gas flow at the exhaust treatment system (18) based on the constant target temperature, calculating a rate at which to provide supplemental heat energy from a heater (22,26,30) of the exhaust after-treatment system to the exhaust gas flow based on the calculated rate at which heat energy is provided from the diesel engine (10) to the exhaust gas flow and the calculated target rate of heat energy, and operating the heater (22,26,30) to provide supplemental heat energy to the exhaust gas flow at the calculated rate. (See Romanato, Claim 1 & Paragraph [0090]).
Romanato discloses the claimed invention except:
	Wherein the temperature maintaining operation is performed with respect to the selective catalyst reduction system. 
	Applegate et al. (Apple) discloses an exhaust aftertreatment temperature control system with an electric heater. (See Apple, Abstract). Apple discloses warming up control and temperature maintenance control of an SCR catalyst to maintain the device within operation range. (See Apple, Paragraphs [0034]-[0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the temperature of the SCR of Romanato within an operational range as taught by Apple, as both devices are directed towards exhaust aftertreatment temperature control system with an electric heaters. One of ordinary skill in the art would have recognized that maintaining the SCR within operational range would have reduced overall emissions by preventing the efficiency from falling during low temperature states. (See Apple, Paragraph [0004]).

In Reference to Claim 2
(See Romanato, Figure 1)
The Romanato-Apple combination discloses:
	wherein the constant target temperature is at least 200 degrees Celsius. (See Apple, Paragraphs [0034]-[0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the temperature of the SCR of Romanato within an operational range as taught by Apple, as both devices are directed towards exhaust aftertreatment temperature control system with an electric heaters. One of ordinary skill in the art would have recognized that maintaining the SCR within operational range would have reduced overall emissions by preventing the efficiency from falling during low temperature states. (See Apple, Paragraph [0004]).

In Reference to Claim 5
(See Romanato, Figure 1)
The Romanato-Apple combination discloses:
	wherein calculating the rate at which to provide supplemental heat energy from the heater (22,26,30) includes subtracting the calculated rate at which heat energy is provided from the diesel engine (10) to the exhaust gas flow from the calculated target rate of heat energy. (See Romanato, Claim 1 & Paragraph [0060]).

In Reference to Claim 19
(See Romanato, Figure 1)
Romanato discloses:
	A heavy-duty truck, comprising: 
a diesel engine (10); 
an exhaust after-treatment system (18) having an upstream end and a downstream end opposite the upstream end, the upstream end coupled to the diesel engine (10), the exhaust after-treatment system (18) including a heater (20,26,30) and a selective catalytic reduction system (28) downstream of the heater (20,26,30); and 
an engine control unit (40) configured to: 
operate the diesel engine (10) such that the diesel engine (10) generates an exhaust gas flow (See Romanato, Paragraph [0060]); and 
while operating the diesel engine (10), operate the heater (20,26,30) to maintain a temperature of the exhaust gas flow of the aftertreatment device at a constant target temperature (See Romanato, Paragraphs [0090] & [0092] w/respect to temperature maintenance and the SCR); 
wherein operating the heater to maintain the temperature at the constant target temperature includes calculating a rate at which heat energy is provided from the diesel engine (10) to the exhaust gas flow, calculating a target rate of heat energy for the exhaust gas flow at the aftertreatment device based on the constant target temperature, calculating a rate at which to provide supplemental heat energy from the heater (20,26,30) to the exhaust gas flow based on the calculated rate at which heat energy is provided from the diesel engine (10) to the exhaust gas flow and the calculated target rate of heat energy, and operating the heater (20,26,30) to provide supplemental heat energy to the exhaust gas flow at the calculated rate. (See Romanato, Claim 1 & Paragraph [0090]).
Romanato discloses the claimed invention except:
	Wherein the temperature maintaining operation is performed with respect to the selective catalyst reduction system. 
	Applegate et al. (Apple) discloses an exhaust aftertreatment temperature control system with an electric heater. (See Apple, Abstract). Apple discloses warming up control and temperature maintenance control of an SCR catalyst to maintain the device within operation range. (See Apple, Paragraphs [0034]-[0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the temperature of the SCR of Romanato within an operational range as taught by Apple, as both devices are directed towards exhaust aftertreatment temperature control system with an electric heaters. One of ordinary skill in the art would have recognized that maintaining the SCR within operational range would have reduced overall emissions by preventing the efficiency from falling during low temperature states. (See Apple, Paragraph [0004]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato (US 2019/0360415) in view of Applegate et al. (US 2008/0295493), further in view of Bromer et al. (DE 102018101929).
In Reference to Claim 20
The Romanato-Applegate combination discloses the claimed invention except:
	Wherein the selective catalytic reduction system is a close coupled selective catalytic reduction system.
	Bromer et al. discloses a selective catalytic reduction system comprising a close-coupled electrically heated catalytic converter. (See Bromer, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the selective catalyst reduction system of Romanato a close-coupled electrically heated system, as both references are directed towards electrically heated selective catalyst systems. One of ordinary skill in the art would have recognized that a close-coupled system would have improved cold start emissions by effecting a faster more efficient warmup. (See Bromer, Abstract).

Allowable Subject Matter
Claims 11-18 are allowed.
Claims 3-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest “wherein calculating the rate at which heat energy is provided from the diesel engine to the exhaust gas flow includes averaging a product of a temperature of the exhaust gas flow as it enters the exhaust after-treatment system, a mass flow rate of the exhaust gas flow, and a molar specific heat of the exhaust gas flow across a moving average window of time.” in claim 3; “wherein calculating the target rate of heat energy for the exhaust gas flow at the selective catalytic reduction system includes averaging a product of the target temperature, a mass flow rate of the exhaust gas flow, and a molar specific heat of the exhaust gas flow across a moving average window of time.” in claim 4; “measuring a first temperature of the exhaust gas flow upstream of the heater; measuring a second temperature of the exhaust gas flow downstream of the heater; measuring a current drawn by the heater; calculating an electric current to be supplied to the heater based on the measurements of the first temperature, the second temperature, and the drawn current, and the calculated rate at which to provide supplemental heat energy from the heater to the exhaust gas flow; and supplying the calculated electric current to the heater.” in claim 6; and “wherein operating the exhaust after-treatment system to increase the temperature of the catalytic bed of the selective catalytic reduction system includes calculating a first rate at which heat energy is provided from the diesel engine to the exhaust gas flow, calculating a first target rate of heat energy for the exhaust gas flow at the selective catalytic reduction system based on the constant target temperature, calculating a first rate at which to provide supplemental heat energy from a heater of the exhaust after-treatment system to the exhaust gas flow to maintain the temperature at the constant target temperature based on the calculated first rate at which heat energy is provided from the diesel engine to the exhaust gas flow and the calculated first target rate of heat energy, and operating the heater to provide supplemental heat energy to the exhaust gas flow at a rate exceeding the calculated first rate” in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miao, Dimoski, Kojima, Cunningham, Balthes, Pursifull, Ament, Maus, Cullen, Thoreson, and Douglas show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746